Title: From George Washington to David Stuart, 10 November 1788
From: Washington, George
To: Stuart, David



Dear Sir,
Mount Vernon Novr 10th 1788.

Your letter of the 3d came duly to hand. I thank you for the communications contained in it, though they are not of the best complexion. ’Tis possible, however, that out of evil good may come. A mark is sometimes overshot, and when this happens to be the case, the shaft is as far from the object as when it passes in the other extreme.
We have nothing in this quarter either new or entertaining. Mrs Stuart who is here and talks of putting a letter under this cover, will, I presume, give you an acct of her own health (which appears to be good) with the occurrences which have taken place since your departure from Abingdon.
We are anxious to know who are to be our Senators—How the districts are formed—and whether the Electors of the representative Branch of the Assembly are to vote for the whole number (ten) which are allowed them—or for one only, in the district wherein they reside? You have the best wishes of this family and I am Dr Sir Yr Obedt & Affecte Hble Servt

Go: Washington


P.S. As Colo. Lewis declines taking charge of my business on the Kanhawa, &ca I have no Letter, or other dispatches for him; but if it should fall in your way to enquire of Colo. Clendenning (first knowing his character well) who, in that Country, would be likely to serve me with fidility & abilities in the disposal of my Lands it would oblige me. As to Mr B——ks, I have no idea of committing my business to his management, or recommendation, unless the latter is well backed by other testimony. Yrs &ca


G.W.
